Citation Nr: 1041655	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  06-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from May 1954 to August 1974.  
He died in February 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an March 2004 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to compensation for the cause of 
the Veteran's death pursuant to 38 U.S.C.A. § 1151 has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's death certificate reflects that he died of sepsis 
and multisystem failure.  During his lifetime, the Veteran was 
only service-connected for neurodermatitis.  

Notably, the record shows that the Veteran suffered from diabetes 
mellitus prior to his death.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam War shall be presumed to have been 
exposed during such service to herbicide agents, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service type II diabetes mellitus shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309 (2010).   The Veteran's service 
records confirm that he served in the Republic of Vietnam.  
Hence, the Board presumes that the Veteran was exposed to Agent 
Orange in service.  It is unclear, however, whether the Veteran's 
had type II diabetes.  Accordingly, further development is 
required.  38 C.F.R. § 3.159 (2010).

The Veteran's February 2001 VA terminal hospitalization records 
reflect that he had or had had hepatic encephalopathy, cirrhosis 
of the liver, hypertension, peptic ulcer disease, and diet-
controlled diabetes mellitus.  In a September 2010 statement, 
Dr. Gordon, a medical consultant for the representative, opined 
that it was medically plausible that the presence of diabetes 
could have contributed to the development of immune system 
dysfunction resulting in poorly controlled infections.  She 
opined that diabetes in conjunction with other risk factors, 
including hypertension, could have contributed to renal failure.  
Dr. Gordon opined that it was as least as likely as not that 
diabetes contributed to the development of sepsis due to an 
infectious process, which in turn resulted in multi-organ 
failure, including renal failure, and subsequent death.  In light 
of the above, further development is in order to include securing 
a VA medical opinion.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States 
Court of Appeals for Veterans Claims (Court) indicated that in 
the context of a claim for VA death benefits, notice under 
38 U.S.C.A. § 5103 must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a death claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a death 
claim based on a condition not yet service connected.  See Hupp, 
21 Vet. App. at 352-53.  As that has yet to be provided to the 
appellant, the RO must provide such notice.

Further, a complete set of the terminal VA hospitalization 
records from the VA medical center in Altoona, Pennsylvania, is 
not of record.  The limited VA treatment records and the 
statements of the appellant and her sons also show that the 
Veteran received treatment at that facility prior to February 
2001.  Therefore, the RO must obtain additional records from that 
VA facility. 

Finally, the RO should afford the appellant the opportunity to 
explicitly identify all treatment for the Veteran's hepatic 
encephalopathy, cirrhosis of the liver, hypertension, peptic 
ulcer disease, and diabetes mellitus since his retirement from 
active duty in 1974.  Thereafter, the RO should obtain any 
identified records.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2010) and 38 
C.F.R. § 3.159(b) (2010), that reiterates 
basic VCAA notice and includes an 
explanation of the information or evidence 
needed to establish a claim for the cause 
of death.  

2.  The RO must ask the appellant to 
identify all health care providers, to 
include private and VA providers who 
treated the Veteran from 1974 until his 
death for hepatic encephalopathy, cirrhosis 
of the liver, hypertension, peptic ulcer 
disease, and diabetes mellitus.  The RO 
should then obtain all identified records.  
In any event, the RO must specifically 
attempt to obtain all treatment records 
from the VA Medical Center in Altoona, 
Pennsylvania pertaining to the Veteran's 
care.  All records received must be 
associated with the appellant's VA claims 
folder.  If the RO cannot locate any 
identified Federal records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain those government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

3.  Thereafter, the RO must forward the 
Veteran's claims file to a VA physician who 
is a specialist in infectious diseases for 
a medical opinion to determine the etiology 
of the cause of the Veteran's death.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner.  
The infectious disease specialist must 
first determine whether the Veteran 
suffered from type II diabetes mellitus.  
If not, what evidence supports your 
conclusion?  

If the Veteran did suffer from type II 
diabetes then the reviewing physician must 
opine whether it is at least as likely as 
not, i.e., is there a 50/50 chance, that 
type II diabetes mellitus caused sepsis and 
multi-system failure, so as to contribute 
substantially or materially to his death, 
combine to cause his death, aid or lend 
assistance to the production of his death, 
or render him materially less capable of 
resisting the effects of the sepsis and 
multi-system failure.  A complete rationale 
for any opinion offered must be provided.

In preparing his or her opinion, the 
reviewing physician must note the following 
terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the reviewing physician is unable to 
provide an opinion that fact must be stated 
and the reasons why an opinion cannot be 
provided explained.  That is, the reviewing 
physician must specifically explain why the 
cause of the death is unknowable.

The reviewer must address the opinion 
offered by Dr. Gordon.

The reviewing physician must append a copy 
of his or her curriculum vitae to the 
examination report.  The document must 
detail the physician's specialized training 
in infectious diseases.  

4.  After the development requested has 
been completed the RO must review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  Thereafter, the RO must readjudicate 
the claims, with consideration of all 
evidence of record to include the medical 
opinion of Dr. Gordon and the VA medical 
opinion.  If any benefit is not granted, 
the appellant must be furnished with a 
supplemental statement of the case, with a 
copy to her representative, and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



